MEMORANDUM OPINION
                                  No. 04-07-00877-CV

                      M. E. RODRIGUEZ FUNERAL HOME, INC.,
                                    Appellant

                                            v.

                               Patricia BELMAREZ, et al.,
                                         Appellee

               From the County Court at Law No 5, Bexar County, Texas
                               Trial Court No. 324080
                   Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:            Alma L. López, Chief Justice
              Rebecca Simmons, Justice
              Steven C. Hilbig, Justice

Delivered and Filed: June 11, 2008

REVERSED AND RENDERED

       On May 19, 2008, the parties settled this matter and filed a joint motion to reverse

and render judgment in favor of Appellant M. E. Rodriguez Funeral Home, Inc. Therefore,

in accordance with Texas Rule of Appellate Procedure 42.1(a)(2)(A), we hereby render

judgment effectuating the parties= agreement. The judgment of the trial court is hereby

reversed and a take nothing judgment is rendered in favor of Appellant M. E. Rodriguez

Funeral Home, Inc.
PER CURIAM